MACK, Associate Judge,
concurring:
I write separately only to make some general observations concerning the circumstances in which DOES may recoup overpaid unemployment compensation benefits.
Along with her claim that DOES was mistaken in its finding of ineligibility, petitioner April Dowdy challenged the power of the agency to recoup the funds it had paid out through its own error before then. Petitioner asked us to
[determine if unemployment funds received by me for May, June and July of 1984 should be recouped by the D.C. Department of Employment Services. This is in view of the fact that there [was] not, on my part, [any] false or misleading statement to cause me to be shown as eligible for unemployment benefits.
Petition for Review. There has been no suggestion by DOES that petitioner has been anything less than truthful and candid in her claim for benefits.1
During the course of this litigation, after examining petitioner’s financial circumstances, DOES came to the conclusion that deducting from subsequent benefits the $1,406 paid out through its own error would be against equity and good conscience and would defeat the humane purposes of the unemployment compensation statute. DOES is to be commended for administering the statute true to the spirit in which it was enacted and in furtherance of the purposes which it is intended to serve. The agency recognized that the District of Columbia Unemployment Compensation Act, D.C.Code §§ 46-101 to -128 (1981 & 1986 Supp.), is designed to relieve the hardship associated with unemployment, not to add additional burdens due to an unfortunate administrative error.
We have declined to consider here the scope of the recoupment provisions in the Act. The D.C.Code does not specifically address the situation of a claimant who, because of the agency’s unilateral mistake in disbursement, receives unemployment benefits in good faith before she is eventually found to be ineligible. Recoupment of overpaid benefits is treated in a section headed “Penalties for False Statements or Representations.” D.C.Code § 46-120 (1981).2 These penalties differ depending *403on whether or not the false statement was knowingly made. Subsection (d) of § 46-120 provides for the recoupment of overpaid benefits, subject to certain conditions, from a claimant who has received the payments “without fault on his [or her] part.” It is not immediately clear from the context whether this phrase refers only to claimants who have made innocent misrepresentations or whether it includes also claimants, such as petitioner, who have made no false statements whatsoever. Contrast Ridge v. Police & Firefighters Retirement & Relief Board, 511 A.2d 418, 429 (D.C.1986) (D.C.Code § 4-627(c) (1981) “implies a power in the [Police and Firefighters Retirement and Relief] Board to recover by way of civil proceedings in all cases of overpayment, irrespective of whether or not the annuitant has been found guilty of fraud” (emphasis added)); Op.Corp. Counsel, D.C. (Feb. 27, 1969) (available in the District Building) (“I conclude that the Department of Public Welfare may recover an erroneous payment of public assistance only in cases of actual fraud on the part of the welfare recipient”). Strictly speaking, DOES’ decision not to seek recoupment means that we are no longer compelled to resolve here the question whether § 46-120(d) may be applied to an entirely innocent claimant such as petitioner.
However, regardless of whether § 46-120(d) applies to one in petitioner’s position, it strikes me that further guidance might assist the agency in dealing with all future cases in which the recoupment provisions do apply. I take this view because it was only after extensive litigation in this case that DOES made its commendable decision to waive recoupment due to petitioner’s financial situation. DOES has an affirmative obligation to inquire into a claimant’s individual circumstances before deciding under § 46-120(d) that overpayments should be recouped.3 Under § 46-120(d), where deductions from future benefits are the chosen method of recoupment, the agency must determine beforehand that two conditions are met: recovery must not defeat the purpose of the unemployment compensation scheme and it must not offend against equity and good conscience. Moreover, DOES must also exercise its discretion at that point by deciding, even without an explicit request by the claimant, whether the overpayments have been waived. And, when these discretionary determinations have been made, the agency’s power of recoupment is limited to either a civil action for repayment or appropriate deductions from the claimant’s future benefits. During the course of these determinations, of course, the claimant is entitled to the usual procedural protections such as notice and the opportunity to present a defense.
The record of this case indicates that DOES did not appreciate the existence of an affirmative § 46-120(d) obligation to exercise its discretion before attempting re-coupment. This omission is well illustrated by the Appeals Examiner’s decision concerning overpayment. By the time that decision was made, on March 29, 1985, DOES had already rendered its final decision to the effect that petitioner was ineligible for benefits during the period in question (it is this earlier ineligibility decision that we affirm today). The March 29, 1985, decision treated the ineligibility issue as settled and affirmed the initial determination of overpayment. The Appeals Examiner observed that petitioner had been determined ineligible for benefits, that review of the final ineligibility decision was *404pending in this court, and that the final ineligibility decision had resulted in an overpayment of the benefits petitioner had received. He flatly concluded: “There is no error in the determination of $1,406 overpayment and claimant’s appeal must therefore be denied.”
The failure to inquire into petitioner’s individual circumstances at any point during the formal internal agency proceedings reduced the recoupment inquiry to an arid exercise in arithmetic. The statute requires DOES to consider the propriety of recoupment in light of equity and good conscience and the humane purpose of the unemployment compensation scheme; it requires also a determination as to whether recoupment has been waived. These questions surfaced within the agency only after its formal internal proceedings were completed, after oral argument had been heard in this court on the present petition for review, and after petitioner had again written to DOES protesting against recoupment. The required discretionary determinations should have been made before the attempt at recoupment was made.
Finally, I am somewhat perplexed at DOES’ division of this case into separate proceedings to determine eligibility and overpayment (the latter term, under the statute, embracing the propriety of recoupment). The substantial difficulties encountered by the court in mastering the bewildering chronology of this case can be attributed to an artificial and unnecessary distinction, at least in petitioner’s situation, between two inseparable issues: when a claimant is already in receipt of benefits, a determination of ineligibility resulting from an employer’s appeal will almost automatically result in an overpayment. If a professionally trained eye finds it so difficult to follow the agency’s distinction here between eligibility and overpayment, it would take a rare claimant who could appreciate the potential legal consequences of this division.
The significance of the distinction from the agency’s viewpoint is shown in this case. Petitioner failed to exhaust her avenues of internal agency review after she received the Appeals Examiner’s affirmance of the initial overpayment determination. The reason for that failure is not hard to discern. Petitioner had already asked this court to review the recoupment issue as part of her petition from the final DOES ineligibility decision. Having done so petitioner assumed, not unreasonably, that her entire claim was properly before us for review. DOES did not share petitioner’s view. Therefore, at oral argument, we requested that the record be supplemented to shed light on the interaction between the dual proceedings. Consequently, I have had the opportunity to examine the various notices and other documents issued by DOES with respect to the overpayment proceedings, as well as those concerning the ineligibility decision presently on review. Apart from the fact that the internal agency appeals carry different numbers, the documents contain nothing to notify a claimant that separate issues were under consideration.4 Having set in motion two outwardly indistinguishable proceedings as a means of resolving the one controversy, DOES could not fairly blame a claimant for arguing a point in the forum that DOES considers incorrect.
In a recent line of cases, we have emphatically held that a claimant cannot relinquish rights that she does not know about. Cobo v. District of Columbia Department of Employment Services, 501 A.2d 1278, 1280 (D.C.1985) (per curiam); Bailey v. District of Columbia Department of Employment Services, 499 A.2d 1223, 1224-25 (D.C.1985) (per curiam); Selk v. District of Columbia Department of Employment Services, 497 A.2d 1056, 1058 (D.C.1985); Ploufe v. District of Columbia Depart-*405merit of Employment Services, 497 A.2d 464, 465-66 (D.C.1985) (per curiam). In one of these, we specifically held that a claimant could not be prejudiced by her failure to file timely appeals in each of two related proceedings where she could not reasonably have known that “two separate decisions were being made.” Cobo v. District of Columbia Department of Employment Services, supra, 501 A.2d at 1279-80. Here, too, DOES could not successfully maintain, when timely review of the ineligibility decision had already been sought, that some issue other than petitioner's eligibility for benefits was precluded — either by the claimant’s failure to exhaust administrative remedies, or by the untimeliness of an appeal from the overpayment decision.
In sum, before attempting to recoup overpaid funds pursuant to § 46-120(d), DOES must exercise its discretion in deciding whether such recoupment would be against equity or good conscience, whether recoupment would defeat the humane purposes of the unemployment compensation statute, and whether recoupment has been waived. In addition, if DOES continues its policy of separating claims such as the present into separate proceedings to resolve the connected issues of eligibility and overpayment, it must ensure that the claimant is fully aware of any legal consequences that might flow from this artificial division of the issues involved.
In my view, this approach is essential to the orderly administration of the unemployment compensation statute.

. It is worth noting that petitioner was legally compelled to file her claim, even if ineligible, in order to preserve her right to retroactive payment of unemployment compensation in the event that her promised reemployment did not ultimately materialize. D.C.Code § 46-110(7)(C)(ii) (1986 Supp.).


. Under the caption “Penalties for False Statements or Representations,” that section provides, in relevant part:
(d) Any person who has received any sum as benefits ... to which he [or she] is not entitled shall, in the discretion of the Director, be liable to pay such sum to [DOES] to be redeposited in the Fund; be liable to have such sum deducted from any future benefits payable to him [or her] ...; or may have such sum waived in the discretion of the Director: Provided, however, that no such re-coupment from future benefits shall be had if such sum is received by such person without fault on his [or her] part and such recoupment would defeat the purpose of this chapter or would be against equity and good conscience; or in the discretion of [DOES], such recoupment has been waived. In any case in which, under this subsection, a claimant is *403liable to repay to [DOES] any sum, such sum may be collected without interest, by civil action in the name of [DOES].


. To that extent, the posture of this case is analogous to the cases which are not covered by the mootness doctrine because the issues are "capable of repetition, yet evading review.” Southern Pac. Terminal Co. v. J.C.C., 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911). The mootness doctrine is doubly inapplicable as, in addition, "the scope of the issues raised in this appeal extends well beyond the rights of the specific parties," so that their resolution would serve the public interest. Pendleton v. D.C. Bd. of Elections & Ethics, 449 A.2d 301, 303 n. 1 (D.C.1982).


. The notices furnished to petitioner concerning her eligibility for benefits carried the notation "Appeal No. 84,2160-111" in the top right hand corner. Those concerning overpayment carried the notation "Appeal No. 84,5411-UI" in the same place. Otherwise, the documents are essentially indistinguishable.